Citation Nr: 9930551	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-10 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for HIV-related illness, 
to include herpes zoster, due to an in-service surgical 
procedure.

2. Entitlement to service connection for herpes zoster, as 
other than an HIV-related illness.

3. Entitlement to an initial compensable rating for residuals 
of a nasal fracture and rhinoplasty.


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The issue of entitlement to service connection for HIV-
related illness, to include herpes zoster, will be addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1. The claim for entitlement to service connection for herpes 
zoster, as other than an HIV-related illness, is not 
plausible. 

2. The veteran's residuals of a nasal fracture and 
rhinoplasty are asymptomatic. 


CONCLUSIONS OF LAW

1. The claim for service connection for herpes zoster, as 
other than an HIV-related illness, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The criteria for an initial compensable evaluation for 
residuals of a nasal fracture and rhinoplasty have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for herpes zoster, as other than an 
HIV-related illness

Before evaluating the merits of the veteran's claim, the 
initial question to be answered is whether he has presented 
sufficient evidence to form a well-grounded claim.  In order 
to be well grounded, a claim must be meritorious on its own 
or capable of substantiation.  If the evidence presented by 
the veteran fails to meet this level of sufficiency, no 
further legal analysis need be made as to the merits of his 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1467, 1470 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998), Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Where the determinative issue involves medical 
etiology, competent medical evidence that the claim is 
plausible or possible is required in order for the claim to 
be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

Review of service medical records fails to reveal treatment 
for or complaints of herpes zoster.  

Private medical records show that the veteran was found to 
have a history of herpes zoster which had resolved.  A 
private medical report dated in June 1996 states that the 
veteran's HIV illness caused bilateral herpetic zoster S2.  
No date of onset for this condition was given.

The veteran underwent VA compensation and pension examination 
in January 1998.  The examiner found no evidence of current 
herpes zoster, noting only a history of that condition and 
the fact that it had resolved.  Moreover, the veteran 
admitted to the examining physician that he first experienced 
herpes zoster in 1991, over five years after his separation 
from service.

After a thorough review of the evidence, the Board concludes 
that the veteran has not presented a well-grounded claim for 
service connection for herpes zoster, as other than an HIV-
related illness.  Although the most recent medical evidence 
is negative for current clinical pathology that would 
constitute herpes zoster, post-service medical evidence does 
show that the veteran has suffered recurrent outbreaks of 
this condition.  However, he has still failed to present a 
well-grounded claim as his claim lacks demonstration of 
chronic disease, herpes zoster, in service, continuity of 
symptomatology since service, or competent clinical opinion 
linking post-service herpes zoster, other than as an HIV-
related illness, with service.  Indeed, the veteran reported 
to a VA examiner that his herpes zoster was not manifest 
until 1991.  Accordingly, in the absence of competent 
evidence of chronic herpes zoster disease in service, 
continuity of symptomatology since service, or competent 
medical linkage between post-service manifestations and 
service, service connection for herpes zoster, as other than 
an HIV-related illness, is not in order.  E.g., Caluza at 
506.

Because the claim is not well grounded, the veteran cannot 
invoke the VA's duty to assist in the development of his 
claim for service connection for herpes zoster as other than 
an HIV-related illness.  See 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1467-70; Morton v. West, 12 Vet. App. 
477, 485 (1999). 

II.  Initial rating determination

The claim concerning the compensation level assigned for 
service-connected residuals of an inservice nasal fracture 
and rhinoplasty has been placed in appellate status by a 
notice of disagreement taking exception to the initial rating 
award.  Accordingly, the veteran's claim with respect to 
these residuals must be deemed well grounded within the 
meaning of 38 U.S.C.A. § 5107(a), and VA has a duty to assist 
the veteran in the development of the facts pertinent to the 
claim.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (increased rating claims).  When a veteran 
submits a well-grounded claim, VA must attempt to obtain all 
such medical evidence as is necessary to evaluate the 
severity of the veteran's disabilities from the effective 
date of service connection to the present.  Fenderson, at 
127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings 
to be assigned "in the light of the whole recorded 
history").  With respect to the rhinoplasty and nasal 
fracture residuals claim resolved in this decision, this 
obligation was satisfied, by the examination reports 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

At his January 1998 VA medical examination, the veteran 
offered no complaints of nasal obstruction or other residuals 
of his inservice nasal fracture and subsequent rhinoplasty.  
Physical examination revealed no nasal defects, and no 
diagnosis relative to the rhinoplasty or fracture residuals 
was entered. 

Further, a private medical examination report from November 
1997 specifically states that examination of the veteran's 
nose, throat, and mouth, was negative for any gross 
abnormalities.  The remainder of the private medical records 
spanning the period May 1996 through November 1997 are 
negative for evidence of rhinoplasty or nasal fracture 
residuals.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Rating 
Schedule is applied to the specific evidence contained in the 
veteran's claims file bearing in mind that the ratings 
represent the average impairment in earnings capacity 
resulting from the disease or inservice injury at issue and 
its residuals in civil occupations.  38 C.F.R. § 4.1 (1999).

In every instance where the schedule does not provide for a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  The RO has rated the veteran's 
residuals of a rhinoplasty and nasal fracture as analogous to 
deviation of the nasal septum.

Under the diagnostic code for traumatic deviation of the 
nasal septum, a compensable rating of 10 percent is to be 
assigned when there exists 50-percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  

After a thorough review of the evidence, the Board is of the 
opinion that the veteran is currently correctly rated as 
noncompensably disabled with regard to residuals of his 
inservice rhinoplasty and nasal fracture.  The VA and private 
medical evidence of record do not show the requisite 
obstruction which must be shown for a compensable rating to 
be considered.  Moreover, the November 1997 private medical 
report specifically states that examination of the veteran's 
nose and throat was negative for any gross abnormalities.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against a compensable evaluation for 
rhinoplasty and nasal fracture residuals.

The RO has considered the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) 
for the veteran's rhinoplasty and nasal fracture residuals.  
The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.

The Board has given due consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In particular, the Board notes that the veteran's disability 
is not shown to more nearly approximate the criteria for a 
higher evaluation.  38 C.F.R. § 4.7 (1998).  With respect to 
this determination, the evidence is not so evenly balanced so 
as to raise doubt as to any material issue.  38 U.S.C.A. 
§ 5107.


ORDER

Evidence of a well grounded claim for service connection for 
herpes zoster, as other than an HIV-related illness, not 
having been submitted, the appeal with respect to that issue 
is denied.

Entitlement to an initial compensable evaluation for 
residuals of a nasal fracture and rhinoplasty is denied.


REMAND

The veteran contends that the HIV illness, to include herpes 
zoster, from which he now suffers is etiologically linked to 
an inservice rhinoplasty procedure performed to correct 
residuals of a broken nose.  He reports that this procedure 
was performed at the Portsmouth Naval Hospital in the year 
1982.  Review of the service medical records fails to reveal 
surgical or other treatment records related to the 1982 
procedure.  Thus, the Board is of the opinion that efforts 
should be made to obtain these surgical reports currently 
presumed to be in the control of the government.

The RO should specifically advise the veteran that competent 
medical evidence of a nexus between his HIV illness and 
inservice surgery is needed to make his claim well grounded.  
See 38 U.S.C.A. § 5103 (1998); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1. The RO should contact the National 
Personnel Records Center and request 
that a search be made for surgical and 
related treatment records from the 
U.S. Naval Hospital in Portsmouth, 
Virginia, related to a 1982 
rhinoplasty procedure performed on the 
veteran.  A search of the records at 
the Portsmouth Naval Hospital should 
also be conducted, if necessary.  All 
records obtained and not previously 
secured should be associated with the 
claims folder. 

2. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him 
for HIV-related illness since his 
separation from service.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran 
which are not currently of record and 
associate them with the claims folder.  
The RO should advise the veteran that 
the submission of medical evidence 
showing a nexus between inservice 
surgery and his current HIV-related 
illness is necessary in order to find 
his claim well grounded.  

3. Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the issue of 
entitlement to service connection for 
HIV-related illness, to include herpes 
zoster. 

4. If service connection for HIV-related 
illness is not granted to the 
veteran's satisfaction the RO should 
issue a supplemental statement of the 
and the veteran should be provided an 
opportunity to respond. 


Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified.  
By this remand the Board intimates no opinion as to the final 
outcome warranted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

